SAND, Justice
(concurring specially).
After a careful examination of the record, I am inclined to agree with the result of the majority opinion, not on the basis that the Workmen’s Compensation Bureau’s decision is correct or that the claimant had received a fair hearing, but rather on the basis of the existing posture and polarization that has developed, convincing me that further proceedings would be merely expensive and time-consuming but would not produce answers which would be more indicative of producing a fair and just disposition the claim. These are not the normal results, but are developments which, in my opinion, to a great degree, are attributable to the procedures employed by the Bureau. As an example, in submitting the questions to Dr. Ching, who treated the claimant, the letter contained numerous statements, such as “... Bureau agreed with your statement relative to misrepresentation, because ...” “... it was the Bureau’s impression that the injury on March 21 if in fact did occur was not responsible for the thrombophlebi-tis ... ” and “... according to Dr. Towar-nicky at least depending upon which of the statements one reads, varicose veins in and of themselves would not result in thrombo-phlebitis without some external trauma. Do you agree.... ” These types of questions, coupled with the foundation statements in the letter in which the questions were transmitted seek biased answers and discourage objective answers, whereas the opposite should be the rule. In this respect a pertinent single question whether or not the claimant reported any physical injury would have been appropriate, or a further question whether or not the doctor asked the claimant at any time if he sustained an injury and what the answer was to such question. For example, if the claimant had stated to the Doctor that he did not receive an injury that would have put an end to the entire case.
In addition, the Bureau relied upon and used an unsworn report made by its investigator which was detrimental to the claimant. The investigator was not called as a witness. See, Williams Electric Coop v. Montana Dakota-Utilities Co., 79 N.W.2d 508, 523 (N.D.1956); 2 Am.Jur., Administrative Law, § 382; 73 C.J.S., Public Administrative Bodies and Procedure, § 125. The report contained inadmissible hearsay and conclusions, as well as incompetent evidence. (I am not saying that the investigator was or is incompetent but that the report was not competent evidence, particularly where the investigator was not called as a witness.)
*505The North Dakota Legislature, in NDCC § 28-32-07, as initially adopted and as amended, sets forth the minimal requirements that an administrative agency must meet in receiving or using material as evidence. I am sure that the Legislature was aware that administrative agencies are not bound by the strict rules of evidence, but, nevertheless, in order to insure that the hearing is fair and just minimum procedures are required so that the parties are informed of what the evidence will be and are given an opportunity to assess it, and, if necessary, to present evidence in opposition. The record does not disclose that the Bureau complied with NDCC § 28-32-07. This becomes more significant when the credibility of the claimant is a primary or sole factor involved in resolving the com-pensability of the claim.
The law does not prevent the Bureau from employing an investigator to obtain information on a claim or to prepare for a hearing. But a substantial legal distinction exists in employing an investigator for discovery purposes as distinguished from admitting into evidence the unsworn report containing conclusions and impressions of other persons which may have a direct bearing on the claim.